DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 01/06/2021.  These drawings are accepted.

Allowable Subject Matter
Claims 11-20 and 22-31 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method of assembly a Hall-effect sensor package in claim 11, particularly in combination with attaching a clip for providing a parallel current path with respect to the first FGC path at one end to a location on the first FGC input pin and at another end to a location on the first FGC output pin with a reduced width second curved head in between, wherein the second curved head is over or under the Hall-effect sensor element opposite the first curved head.
Doogue et al. (US 2006/0181263 A1), considered as the closest prior art of record, teaches the claimed method of assembly a Hall-effect sensor package, at least comprising: providing a plurality of leads including a first plurality of leads (a plurality of leads 302a-302d) and a second plurality of leads (a plurality of leads 302e-302h); and placing an integrated circuit (IC) die including a Hall-effect sensor element (a hall effect element 308) onto at least some of the second plurality of leads (Fig. 10 and related text).  Chew et al. (US 2017/0222131 A1, Figs. 1-2) and Liu et al. (US 2014/0264678 A1, Figs. 4a-5) also similarly teach the claimed method of assembly the Hall-effect sensor package.  However, Doogue et al., Chew et al., and Liu et al. do not additionally disclose the limitation discussed above in combination.  Claim 22 is allowed with the similar reason for allowance of claim 11 as discussed above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL WHALEN/Primary Examiner, Art Unit 2829